Citation Nr: 1032220	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  10-25 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from March 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

Bilateral hearing loss disability is manifested by Level II 
hearing loss in the right ear and Level II hearing loss in the 
left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII, Diagnostic 
Code 6100, 4.86 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A letter dated in November 2009, prior to adjudication of the 
Veteran's claim, discussed the evidence necessary to establish 
service connection.  The Veteran was asked to identify or submit 
relevant evidence.  The Veteran was advised of the evidence of 
record and told how VA would assist him in obtaining additional 
relevant evidence.  He was also advised of the manner in which VA 
determines disability ratings and effective dates.

The Board finds that the content of the notice provided to the 
Veteran fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Therefore, the record reflects 
that he was provided with a meaningful opportunity during the 
pendency of his appeal such that the preadjudicatory notice error 
did not affect the essential fairness of the adjudication now on 
appeal.

Moreover, the Board notes that this is a case in which the 
Veteran is challenging the initial evaluation assigned following 
the grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.

With respect to VA's duty to assist, a VA examination has been 
conducted, and the Board finds that the examination was adequate 
in that it was performed by a neutral, skilled provider who 
accurately recited the Veteran's history.  Moreover, the report 
of the February 2010 audiometric examination provides the data 
required to appropriately rate the Veteran's hearing loss.  The 
Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 
(2007), the Court noted that VA had revised its hearing 
examination worksheets to include consideration of the effect of 
the Veteran's hearing loss disability on occupational functioning 
and daily activities.  See Revised Disability Examination 
Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans 
Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2009).  Here, these 
questions were addressed by the examiner.  Moreover, the Veteran 
has not asserted that there is any deficiency in the VA 
examination.

The Veteran has not otherwise identified any additional evidence 
or information which could be obtained to substantiate the 
claims.  In fact, he indicated in December 2008 that he had no 
additional evidence to submit.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the Board 
is also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board attempts 
to determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2009).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether a 
higher rating is warranted at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  In this 
case the Board has concluded that the disability has not 
significantly changed during the appeal period and that a uniform 
evaluation is warranted.

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 1000, 
2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a) and 
(d) (2009).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes eleven 
(11) auditory acuity levels, designated from level I, for 
essentially normal acuity, through level XI, for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

When the pure tone thresholds at the four specified frequencies 
(1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or 
when the pure tone thresholds are 30 decibels or less at 1000 Hz 
and 70 decibels or more at 2000 Hz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
highest Roman numeral.  38 C.F.R. § 4.86.  The Board observes 
that the Veteran's hearing loss disability does not comport 
either of these exceptional patterns of hearing impairment.  

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the puretone 
audiometry test. The horizontal lines in table VI, referenced in 
38 C.F.R. § 4.85, represent nine categories of percent of 
discrimination based upon the controlled speech discrimination 
test.  The vertical columns in table VI represent nine categories 
of decibel loss based upon the puretone audiometry test.  The 
numeric designation of impaired efficiency (I through XI) will be 
determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the vertical 
column appropriate to puretone decibel loss; thus, for example, 
with a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the Veteran's 
disability rating.

The Veteran was afforded a VA examination in February 2010.  His 
history was reviewed by the examiner.  He related that he had 
difficulty hearing and understanding conversations, and that he 
also  had ringing in both ears.  Testing revealed the following 
puretone thresholds:




HERTZ


Average


1000
2000
3000
4000

Right

30
50
60
65
51
Left

30
40
60
70
50

Speech recognition scores using the Maryland CNC word list were 
84 percent for the right ear and 88 percent for the left.  The 
examiner stated that the effect of the Veteran's hearing loss on 
his usual occupation and daily activity involved difficulty 
hearing and understanding conversations.

The Board observes that application of the findings of the 
February 2010 examination to Table VI results in a numeric 
designation of II for the right ear and II for the left.  A 
noncompensable evaluation is warranted when those values are 
applied to Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2009).  Thus, the record demonstrates that the schedular rating 
assigned by the RO is correct.  

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations has also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  In this regard, the Board finds that there has been 
no showing by the Veteran that the service-connected hearing loss 
disability has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular rating 
schedule standards.  In this regard, the Board has considered the 
Veteran's argument that his hearing loss made it difficult to 
hear some of the high frequency sounds that he needed to hear to 
perform his job as a dispatcher.

However, with regard to whether the schedular criteria for 
hearing loss are adequate in this case, although the assignment 
of disability evaluations is based on a mechanical application of 
numerical tables to the numerical findings upon audiological 
evaluation, the Board finds that the numerical criteria in the 
rating schedule contemplate the impairment of function that is 
experienced by the Veteran.  Specifically, the Board determines 
that the decibel loss and speech discrimination ranges designated 
for each level of hearing impairment in Tables VI and VIA were 
chosen in relation to clinical findings of the impairment 
experienced by Veterans with certain degrees and types of hearing 
disability.  In support of this finding, the Board points to the 
regulatory history of 38 C.F.R. §§ 4.85 and 4.86.

The rating criteria for hearing loss were last revised, effective 
June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In 
forming these revisions, VA sought the assistance of the 
Veteran's Health Administration (VHA) in developing criteria that 
contemplated situations in which a Veteran's hearing loss was of 
such a type that speech discrimination tests may not reflect the 
severity of communicative functioning these Veterans experienced 
or that was otherwise an extreme handicap in the presence of any 
environmental noise, even with the use of hearing aids.  VHA had 
found through clinical studies of Veterans with hearing loss that 
when certain patterns of impairment are present, a speech 
discrimination test conducted in a quiet room with amplification 
of the sounds does not always reflect the extent of impairment 
experienced in the ordinary environment.  Id.  The decibel 
threshold requirements for application of Table VIA were based on 
the findings and recommendations of VHA.  The intended effect of 
the revision was to fairly and accurately assess the hearing 
disabilities of Veterans as reflected in a real life industrial 
setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the 
Board finds that functional impairment due to hearing loss that 
is compounded by background or environmental noise is a 
disability picture that is considered in the current schedular 
rating criteria.  The Board concludes that the Veteran's 
complaints of hearing difficulty have been considered under the 
numerical criteria set forth in the rating schedule.  Thus, the 
Board determines that the schedular rating criteria adequately 
contemplate the Veteran's symptomatology, and that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).


ORDER

Entitlement to an initial compensable evaluation for bilateral 
hearing loss disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


